Department of Health And Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
Rosa Maria Martinez, M.D., } Date: September 4, 2007
Petitioner, , ) Docket No. C-07-124
-Ver ) Decision No. CR1645
The Inspector General. , )
)
DECISION

I sustain the determination of the Inspector General (1.G.) to exclude Petitioner, Rosa
Maria Martinez, M.D., from participating in the Medicare, Medicaid, and all other federal
health care programs, until reinstated to the health care program which originally took the
action against her. I base my decision on the documentary evidence, the applicable law
and regulations, and the arguments of the parties. It is my finding that Petitioner has been
suspended, excluded or otherwise sanctioned by the State of Washington Department of
Social and Health Services (DSHS) Medicaid program, a State health care program, for
reasons bearing on her professional competence, professional performance or financial
integrity, within the meaning of section 1128(b)(5) of the Social Security Act (Act).

By letter dated September 29, 2006, the I.G. notified Petitioner that she was being
excluded from participation in the Medicare, Medicaid, and all federal health care
programs as defined in section 1128B(f) of the Act until reinstated to the health care
program which originally took the action against her. The I.G. informed Petitioner that
her exclusion was imposed under section 1128(b)(5) of the Act, because she was
“suspended, excluded or otherwise sanctioned by the Washington Department of Social
and Health Services, a Federal program involving the provision of health care or a State
health care program, for reasons bearing on [her] professional competence, professional
performance or financial integrity.” I.G. Ex. 1.
2

Petitioner filed a request for hearing dated November 6, 2006, and received by the
Departmental Appeals Board on December 1, 2006.

Pursuant to a telephone prehearing conference held on April 18, 2007, I issued an order
establishing briefing deadlines based on the parties’ agreement that this case could be
resolved on the basis of written submissions, without the need for an in-person hearing.

Pursuant to that order, the I.G. filed a brief on May 16, 2007, accompanied by four
proposed exhibits. I have admitted these into the record as I.G. Exs. 1-4, without
objection. Petitioner failed to file her brief that was due on or before June 18, 2007.
Consequently, I issued an order to show cause on June 29, 2007, admonishing her that if
she failed to comply with the order or show good cause within 10 days of the date of my
order, I would dismiss the case for abandonment. On July 1, 2007, Petitioner responded,
essentially indicating that she would not submit a response brief. I therefore issued a
letter on July 13, 2007, closing the record and informing the parties that I would move
forward to the issuance of a decision based on the submissions already in the record.

After a review of the applicable law and regulations, the documentary evidence of record,
and the arguments presented before me, it is my decision to sustain the determination of
the LG. to exclude Petitioner from participating in the Medicare, Medicaid, and all federal
health care programs, until she is reinstated to the health care program which originally
suspended her.

ISSUE

Whether the I.G. had a basis upon which to exclude Petitioner from participation
in the Medicare, Medicaid, and all federal health care programs as defined in
section 1128B(f) of the Act.

APPLICABLE LAW AND REGULATIONS

Sections 1128(b)(5)(A) and (B) of the Act authorize the I.G. to exclude an individual who
has been suspended or excluded from participation, or otherwise sanctioned, under any
federal program, or a state health care program, for reasons bearing on the individual’s
professional competence, professional performance, or financial integrity. According to
section 1128(c)(3)(E) of the Act, the minimum term of exclusion of an individual who is
excluded pursuant to section 1128(b)(5) shall not be less than the period during which he
or she is excluded or suspended from a federal or state health care program.
3

The Act defines “[f]ederal health care program” as “(1) any plan or program that provides
health benefits, whether directly, through insurance, or otherwise, which is funded
directly, in whole or in part, by the United States Government . . .; or (2) any State health
care program, as defined in section 1128(h).” Act, section 1128B(f).

The regulations promulgated at 42 C.F.R. §§ 1001.601 and 1001.1901(b) mirror the
statutory measures set forth in the Act.

Pursuant to 42 C.F.R. § 1001.2007, an individual or entity excluded under section
1128(b)(5) of the Act may file a request for a hearing before an administrative law judge.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. Petitioner was a physician providing medical services to Medicaid patients in the
State of Washington. I.G. Exs. 3 and 4.

2. On April 7, 2004, pursuant to Wash. Admin. Code § 388-502-0030, the DSHS’s
Medical Assistance Administration (MAA) suspended Petitioner’s “Core Provider
Agreement” with the Washington Medicaid program based on a MAA medical
audit’s finding of “disconcerting patterns” of prescribing high doses of controlled
substances, which represented a serious threat to the health and safety of their
Medicaid clients and placed them at risk. I.G. Ex. 3.

3. On December 16, 2005, after conducting a dispute conference with Petitioner,
considering documentation outlining the reasons for the April 7, 2004 Medicaid
contract suspension of Petitioner, and her response to that suspension, the DSHS
sent Petitioner its “Contract Termination Dispute Decision,” which notified
Petitioner that the earlier decision of DSHS was affirmed, the contracts were
appropriately suspended in the interest of protecting the health and safety of its
Medicaid clients, and it was appropriate to terminate Petitioner’s contracts with
DSHS as provided in Wash. Admin. Code § 388-502-0030. I.G. Ex. 4, at 1-3.

4. Petitioner’s contract termination from the Washington Medicaid program was
based on four reasons: (1) Petitioner’s medical records showed a pattern of
prescribing narcotics and controlled substances in doses and combinations that
exceeded safe levels and accepted medical practice; (2) Petitioner’s medical
records did not justify the services billed to Medicaid; (3) Petitioner re-dispensed
narcotics and other drugs without proper documentation in violation of federal
law; and (4) Petitioner’s billing patterns for office visits were significantly higher
than the average for similar providers. I.G. Ex. 4, at 1-3.

4

The DSHS decision informed Petitioner that her Medicaid contract termination
was based on the same concerns that led to the contract suspension on April 7,
2004. I.G. Ex. 4, at 3. The decision also informed Petitioner that DSHS would
continue to deny payment for her prescriptions unless she was reenrolled with the
Medicaid program. I.G. Ex. 4, at 3.

On September 29, 2006, the Department of Health and Human Services advised
Petitioner that she was being excluded from participation in the Medicare,
Medicaid, and all federal health care programs pursuant to section 1128(b)(5) of
the Act for reasons bearing on her professional competence, professional
performance, or financial integrity. I.G. Ex. 1.

Petitioner’s termination from participation in the Washington Medicaid program
constitutes an exclusion or suspension or other sanction within the meaning of
section 1128(b)(5)(B) of the Act.

The Washington Medicaid program is a state health care program, within the
meaning of sections 1128(h) and 1128(b)(5)(B) of the Act.

Petitioner’s contracts with the Washington Medicaid program were terminated for
reasons bearing on her professional competence, professional performance, or
financial integrity, within the meaning of section 1128(b)(5)(B) of the Act. I.G.
Exs. 1, 3, and 4.

There is a basis for excluding Petitioner under section 1128(b)(5)(B) of the Act.

An exclusion imposed in accordance with section 1128(b)(5) of the Act will not be
for a period of time less than the period during which the individual is excluded or
suspended from a federal or state health care program. 42 C.F.R.

§ 1001.601(b)(1).

Petitioner is excluded from Medicare, Medicaid, and all federal health care
programs until she has been reinstated to the Washington State DSHS Medicaid
program, the health care program that originally disciplined her. I.G. Ex. 1.

CONCLUSION

It is my decision that the LG. was authorized to exclude Petitioner pursuant to

section 1128(b)(5) of the Act. Additionally, I conclude that the indefinite period of
exclusion imposed by the I.G. is the minimum period mandated by section 1128(c)(3)(E)
of the Act.

/s/
José A. Anglada
Administrative Law Judge

